UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53967 GRAHAM ALTERNATIVE INVESTMENT FUND II LLC (Exact name of registrant as specified in its charter) Delaware 20-4897149 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) c/o GRAHAM CAPITAL MANAGEMENT, L.P. 40 Highland Avenue Rowayton, CT06853 (Address of principal executive offices) (Zip Code) Paul Sedlack Graham Capital Management, L.P. 40 Highland Avenue Rowayton, CT06853 (203) 899-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer ­o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). YesoNo x As of April 1, 2013, 158,744.076 Units of the Systematic Strategies Portfolio were outstanding. As of April 1, 2013, 787,382.027 Units of the Blended Strategies Portfolio were outstanding. GRAHAM ALTERNATIVE INVESTMENT FUND II LLC FORM 10-Q INDEX Page Number PART I - Financial Information: Item 1. Financial Statements: Graham Alternative Investment Fund II LLC ConsolidatedStatements of Financial Condition at March 31, 2013 (unaudited) and December 31, 2012 (audited) 1 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 2 Consolidated Statements of Changes in Members’ Capital for the three months ended March 31, 2013 and 2012 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Graham Alternative Investment Trading LLC Statements of Financial Condition at March 31, 2013 (unaudited) and December 31, 2012 (audited) 14 Condensed Schedules of Investments at March 31, 2013 (unaudited) and December 31, 2012 (audited) 15 Statements of Operations and Managing Member Allocation for the three months ended March 31, 2013 and 2012 (unaudited) 16 Statements of Changes in Members’ Capital for the three months ended March 31, 2013 and 2012 (unaudited) 17 Statements of Cash Flows for the three monthsended March 31, 2013 and 2012 (unaudited) 18 Notes to Unaudited Financial Statements 19 Graham Alternative Investment Trading II LLC Statements of Financial Condition at March 31, 2013 (unaudited) and December 31, 2012 (audited) 58 Statements of Operations and Managing Member Allocation for the three months ended March 31, 2013 and 2012 (unaudited) 59 Statements of Changes in Members’ Capital for the three months ended March 31, 2013 and 2012 (unaudited) 60 Statements of Cash Flows for the three monthsended March 31, 2013 and 2012 (unaudited) 61 Notes to Unaudited Financial Statements 62 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 85 Item 3. Quantitative and Qualitative Disclosures about Market Risk 93 Item 4. Controls and Procedures 94 PART II - Other Information 95 Exhibits EX - 31.1 Certification EX - 31.2 Certification EX - 32.1 Certification Index PART I Item 1. Financial Statements Graham Alternative Investment Fund II LLC Consolidated Statements of Financial Condition March 31, 2013 (Unaudited) December 31, 2012 (Audited) Assets Investment in Graham Alternative Investment Trading LLC, at fair value $ $ Investment in Graham Alternative Investment Trading II LLC, at fair value Redemptions receivable from Graham Alternative Investment Trading LLC Redemptions receivable from Graham Alternative Investment Trading II LLC Total assets $ $ Liabilities and members’ capital Liabilities: Accrued redemptions $ $ Total liabilities Members’ capital: Blended Strategies Portfolio Class 0 Units (589,496.728 and 657,725.570 units issued and outstanding at $122.47 and $114.88, respectively) Class 2 Units (195,966.416 and 203,657.512 units issued and outstanding at $95.80 and $90.29, respectively) Total Blended Strategies Portfolio Systematic Strategies Portfolio Class 0 Units (68,487.533 and 80,688.753 units issued and outstanding at $80.62 and $73.46, respectively) Class 2 Units (90,132.664 and 121,088.299 units issued and outstanding at $74.67 and $68.36, respectively) Total Systematic Strategies Portfolio Total members’ capital Total liabilities and members’ capital $ $ See accompanying notes. 1 Index Graham Alternative Investment Fund II LLC Consolidated Statements of Operations Three Months Ended March 31, (Unaudited) (Unaudited) Net gain allocated from investments in other funds: Net realized gain on investments $ $ Net decrease in unrealized appreciation on investments ) ) Brokerage commissions and fees ) – Net gain allocated from investments in other funds Net investment loss allocated from investments in other funds: Investment income: Interest income Expenses: Advisory fees Sponsor fees Brokerage fees – Professional fees and other Administrator’s fees – Total expenses Net investment loss allocated from investments in other funds ) ) Net income $ $ See accompanying notes. 2 Index Graham Alternative Investment Fund II LLC Consolidated Statements of Changes in Members’ Capital For the three months ended March 31, 2013 (unaudited) and 2012 (unaudited) Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2011 $ $ $ Subscriptions Redemptions ) Net income – – Members’ capital, March 31, 2012 $ $ $ Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2012 $ $ $ Subscriptions Redemptions ) Net income – – Members’ capital, March 31, 2013 $ $ $ See accompanying notes. 3 Index Graham Alternative Investment Fund II LLC Consolidated Statements of Changes in Members’ Capital (continued) For the three months ended March 31, 2013 (unaudited) and 2012 (unaudited) Systematic Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2011 $ Subscriptions Redemptions ) Net income – – Members’ capital, March 31, 2012 $ Systematic Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2012 $ Subscriptions – – Redemptions ) Net income – – Members’ capital, March 31, 2013 $ See accompanying notes. 4 Index Graham Alternative Investment Fund II LLC Consolidated Statements of Cash Flows Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows provided by operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net income allocated from investment in Graham Alternative Investment Trading LLC ) ) Net income allocated from investment in Graham Alternative Investment Trading II LLC ) ) Proceeds from sale of investments in Graham Alternative Investment Trading LLC Proceeds from sale of investments in Graham Alternative Investment Trading II LLC Investments in Graham Alternative Investment Trading LLC ) ) Investments in Graham Alternative Investment Trading II LLC ) ) Net cash provided by operating activities Cash flows used in financing activities Subscriptions Redemptions ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents – – Cash and cash equivalents, beginning of period – – Cash and cash equivalents, end of period $
